Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant’s amendment of the specification filed 16 May 2019 has been entered.

Election/Restriction
Applicant’s election, without traverse, of the species of:
A-a) wherein the method comprising administering to the subject an amount of a microtubule altering drug (a microtubule disrupting drug or a microtubule stabilizing drug); 
B-i) wherein the method further comprising administering to the subject a microtubule disrupting drug;
D-b) wherein the microtubule altering drug is a microtubule stabilizing drug;
F-a) wherein the microtubule stabilizing drug is taxane; and
H) wherein the bone-related disorder is osteoporosis, 
in the reply filed on 6 January 2021 is acknowledged.
Claims 24-41 are cancelled. Claims 1-23 are pending and under examination to the extent they read on the elected species. Claims 1, 5, 7, 9, 18-20, 22 and 23 read on the elected species, and claims 2-4, 6, 8, 10-17 and 21 are withdrawn as being drawn to non-elected species.

Information Disclosure Statement


Application Data Sheet
The Application Data Sheet (ADS) filed 16 May 2019 appears to have a typographical error in the section of Assignee, which shows the organization name as “University of Baltimore, Maryland” (also see Filing Receipt). It should be “University of Maryland, Baltimore”. 

Specification
The disclosure is objected to because of the following informalities:
The abstract is objected for typographical errors or informalities, e.g., in the lines which recite “by further administering at least one of an anti-sclerostin agent, a parathyroid hormone agonist, a bisphosphonate, an estrogen mimic, or a selective estrogen receptor modulator is further administered to the subject with the at least one of a microtubule altering drug, a TRPV4 agonist or a NOX2 activator”, the underlined portion should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7, 9, 18-20, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: a method for treating a bone-related disorder associated with cancer or a chronic inflammatory disease, such as rheumatoid arthritis, in a subject, the method comprising administering to the subject a pharmacologically effective amount of a microtubule stabilizing drug or a microtubule disrupting drug, or a combination of a microtubule stabilizing drug and a microtubule disrupting drug administered sequentially, does not reasonably provide enablement for treating the broad scope of bone-related disorders as claimed, including osteoporosis (the elected species). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Independent claims 1 and 18 recite a method for treating a bone-related disorder in a subject comprising administering to the subject a pharmacologically effective amount of a microtubule altering drug or a microtubule stabilizing drug. Depending claims 9 and 23 further recite a long list of the bone-related disorders to be treated with the method, including, e.g., osteoporosis, malnutrition, calcium deficiency, alcoholism, weightlessness-induced bone loss, organ transplant-related bone loss, pregnancy, etc. 
In re Wands', 858 F.2d at 737, 8 USPQ2d at 1404. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue" include, but are not limited to: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Given the breadth of the claims, in light of the predictability of the art as determined by the number of working examples, the level of skill of the artisan, and the guidance provided in the instant specification and the prior art of record, it would require undue experimentation for one of ordinary skill in the art to make and use the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, 9, 18, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter (US 2008/0113035 A1, Pub. Date: May 15, 2008).
Hunter teaches methods for treating chronic inflammatory diseases comprising administering an anti-microtubule agent, and representative examples of such agents include taxanes (e.g., paclitaxel and docetaxel), nocodazole, colchicine, and vinca alkaloids (e.g., vinblastine and vincristine) [0023]. Hunter teaches that the chronic inflammatory diseases include inflammatory arthritis, e.g., rheumatoid arthritis, systemic lupus erythematosus, ankylosing spondylitis, and osteoarthritis [0155].
Therefore, Hunter anticipates the instant claims.

Claims 1, 5, 7, 9, 18, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brahn et al. (Arthritis & Rheumatism, 1994, Vol. 37(6): 839-845). 
Brahn et al. teaches administering taxol (a taxane and a microtubule stabilizer) to treat rheumatoid arthritis in an animal model (see abstract). Brahn et al. teaches that taxol is a prototypic compound for a new class of potential anti-rheumatic agents; because of its unique mechanism of action, it could also be considered a candidate for combination therapies (p. 844, col. 2, (1st full paragraph). 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 2008/0113035 A1), in view of Giannakakou et al. (Int. J. Cancer, 1998, Vol. 75:57-63).
Hunter teaches as set forth above. Hunter, however, does not teach a combination therapy with two anti-microtubule agents, e.g., paclitaxel (a taxane) and vinblastine (a vinca alkaloid) (claims 19, 20).
Giannakakou et al. teaches that sequential administration of paclitaxel and vinblastine results in synergistic effects (see abstract). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sequentially administer a combination .

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brahn et al., in view of Schinitsky (U.S. Patent No. 4,208,414, Date of Patent: Jun. 17, 1980), and further in view of Giannakakou et al.
Brahn et al. teaches as set forth above. Brahn et al., however, does not teach a combination therapy with taxol and vinblastine (claims 19, 20).
Schinitsky teaches that vinblastine can be used for treatment of rheumatoid arthritis (see claims). 
Giannakakou et al. further teaches that sequential administration of paclitaxel and vinblastine results in synergistic effects (see abstract). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sequentially administer a combination therapy with taxol and vinblastine to a patient suffering from rheumatoid arthritis. One of ordinary skill in the art would have been motivated to do so, because Brahn et al. teaches that taxol can be used, alone or in a combination therapy, for the treatment of 

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 23, 2021